Citation Nr: 1140787	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-08 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1966 to August 1967 and from October 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 Regional Office (RO) in St. Paul, Minnesota rating decision, which declined to reopen the Veteran's claim for service connection for a low back disorder due to the absence of new and material evidence.

By a June 2010 determination, the Board denied the matter on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Order, the Court vacated the June 2010 decision of the Board and remanded the matter for readjudication.  

Based on the December 2010 Order, the Board found evidence sufficient to reopen the claim for entitlement to service connection for a low back disorder and remanded the matter for additional development in April 2011.  The requested development having been completed, the matter again is before the Board.


FINDING OF FACT

Clear and unmistakable evidence demonstrates that the Veteran's laminectomy of L4 and removal of the vertebral disc at the L4-L5 interspace occurred between his first and second periods of active duty service; clear and unmistakable evidence also demonstrates that the preexisting low back disability was not aggravated by service; and currently diagnosed degenerative changes of the lumbosacral spine are not otherwise shown to be related to a disease, injury, or event in service.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in January 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.   The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for reopening the Veteran's claim and granting entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In addition, pursuant to the directives of the Board's April 2011 remand, records from the Social Security Administration (SSA) were requested.  An April 2011 response from SSA, however, indicated that no records were available.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In that regard, the Veteran was afforded a VA examination in May 2011.  The Board finds the examination report to be thorough and complete.  The examiner noted that the claims file had been reviewed, which included service, VA, and private treatment records.  The opinions expressed were based on the Veteran's reported history, interview of the Veteran, and review of the claims file.  The opinions provided discussed a rationale and basis.  Based on the examination report and the fact there is no rule as to how current an examination must be, the Board concludes the examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the request for SSA records and response from SSA received, the association of requested VA treatment records, the May 2011 VA examination, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its April 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  As there is no evidence or claim that the Veteran was diagnosed with arthritis of the lumbosacral spine within one year of service, the above provision is not applicable.  As will be discussed, while the Veteran certainly had a low back disability incurred between his first and second periods of service, x-ray evidence from the time failed to show evidence of arthritis of the spine.

In the absence of the foregoing, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

At the outset of this discussion, the Board notes that the Veteran has not contended, and the evidence of record does not otherwise suggest, that his claimed low back disability is related to his initial period of active duty.  Rather, the Veteran claims that he incurred a low back disability due to a workplace fall at a construction site in early 1969, between his first and second periods of active duty service, and that such disability was permanently aggravated by his second period of military service.  Specifically, the Veteran indicated that he had fallen through a catwalk at Ft. Leonard Wood, for which he was hospitalized and later discharged from the military.  In addition, the Veteran also has mentioned the military's refusal to allow him to use a cane, requiring him to carry large sacks of potatoes, and unloading material from trucks as factors that aggravated his preexisting low back disability.

In this regard, the Board notes that the Veteran's periods of active duty service, as noted above, are somewhat complicated.  The Veteran's DD 214 for his first period of service indicates that he was transferred to the Reserves in August 1967, with a terminal date of reserve service in November 1972.  Thereafter, the Veteran was recalled to active duty, effective from October 1970.  The Veteran's DD 214 for his second period of service and other evidence of record, however, establish that the Veteran was absent without leave (AWOL) for his entire second period of service, until he was apprehended on September 6, 1971 and interned at the personnel control facility (PCF) at Fort Leonard Wood, Missouri until his separation from service on November 1, 1971.  

There is no October 1970 or September 1971 entrance examination for the Veteran's second period of active duty service.  As the Veteran did not receive an entrance examination when he entered the PCF in September 1971, he is presumed to have entered his second period of service in sound condition.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence. 

In this case, the evidence of record clearly establishes the Veteran had a low back disability that preexisted his second period of military service.  Specifically, contemporaneous private treatment records document that in February 1969 the Veteran fell several feet and landed on a railing about 7 to 10 inches in width, after which he experienced severe back pain.  In June 1969, the Veteran underwent a hemilaminectomy of L4 with removal of disc material at the L4-L5 interspace.  The Board, therefore, finds that there is clear and unmistakable evidence that the Veteran's hemilaminectomy of L4 with removal of disc material at the L4-L5 interspace occurred after his first period of service and preexisted his second period of service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, there is both clinical and lay evidence of a low back disorder preexisting the Veteran's second period of active service.  

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

In this case, service treatment records and VA and private medical records clearly and unmistakably demonstrate that the Veteran's low back disability was not aggravated by his second period of military service.  Contemporaneous VA medical records show that the Veteran was hospitalized from August 30, 1971 to September 6, 1971 for drug and alcohol abuse.  Prior to that the Veteran had been hospitalized on multiple occasions in the previous year at a private hospital for the same.  On September 5, 1971, the Veteran left the hospital without permission and was arrested by local police for a driving offense.  At that time, military police contacted the VA hospital and notified hospital personnel that the Veteran had been AWOL since October 1970 and that his discharge papers had never been straightened out.  Papers found by hospital personnel in the Veteran's locker showed that the Veteran had an outstanding AWOL charge from 1970.  On September 6, 1971, the Veteran was discharged from the VA medical facility and was taken into custody by the military police.  

Service treatment records include a September 11, 1971 psychiatric referral and record that noted the Veteran had been re-activated for duty because his reserve obligation had not been fulfilled, that he was a chronic drug and alcohol abuser, and that he was not eligible for a half way house but would be retained in the PCF.  On September 13, 1971, the Veteran reported his prior laminectomy and that he still had radicular pain.  On examination, there was no spasm, straight leg raises were negative, reflexes were normal, and x-rays were within normal limits.  The diagnosis was post back operation and the Veteran was given a 30 day profile that included no prolonged standing or sitting for over 15 minutes.  

On September 28, 1971, the Veteran reported continued low back pain with radiation.  The record noted that the Veteran remained in the PCF.  The Veteran complained that lifting a minimal weight or sitting for over 10 minutes caused aggravation of the pain.  The Veteran indicated that his back injury occurred while working construction in January 1969 where he fell and landed on his back.  Even after his June 1969 laminectomy, the Veteran reported continued back pain, relieved with intermittent rest between periods of work as the administrator of a flower shop.  The Veteran also stated that he had been given a hardship discharge in 1966 [sic] and that the Reserves did not contact him until 1969 after his accident, at which time they told him he need not return to duty due to the condition.  The Veteran indicated that subsequently he had been told that he was AWOL, which was the reason for his confinement in the PCF.  On examination, there was slight paraspinal tenderness, but no spasm.  Straight leg raises were positive at 75 degrees on the left and negative on the right.  Muscle tone was good and reflexes normal.  The examiner indicated that the Veteran was in good condition provided that he did not engage in any activity that aggravated his back condition.  The diagnosis was post-laminectomy of the L4-L5 area in 1969 and chronic low back pain secondary to traumatic injury.  The examiner's recommendation was that the Veteran be found physically unfit for duty.

An October 1971 Medical Board Proceeding determined that the Veteran was medically unfit for further military service due to his post-laminectomy of the lumbar 4, 5 area in 1969 and chronic low back pain secondary to traumatic injury.  As to both the low back injury and chronic back pain, the Medical Board concluded that the approximate onset dates were January 1969 and that they were not caused by service, that they preexisted service, and that they were not aggravated by service.  A contemporaneous physical examination report noted a normal spine on examination.

After service, during VA hospitalization for drug abuse from August to September 1977 the Veteran reported low back pain at times since surgery in 1968 [sic] for herniated lumbar intervertebral disc.  X-rays of the lumbosacral spine were normal and the Veteran was prescribed bed rest, heat, aspirin, and an exercise regimen.  The Veteran reported an improved condition after following these recommendations.  During an August 1983 hospitalization for alcohol abuse, the Veteran again reported continual chronic low back pain from 1969.  A May 1984 record included reports of a fall on stairs.  The Veteran reported low back pain, but denied radiation.

In June 1988, the Veteran reported chronic low back pain for the previous 15 years since his first low back surgery, but that 4 months previously he had experienced significantly worsening pain.  Myelogram and head CT showed a herniated nucleus pulposus at L4-L5 on the left side and the Veteran underwent surgery at that time.  In January 1989, the Veteran reported improvement in his back pain for 2 months following the June 1988 surgery, but worsening thereafter.  He underwent another left L4-L5 hemilaminectomy and discectomy at that time.

In September 1989, the Veteran reported falling 3 stories about 4 to 6 months previously.  He underwent another left L4-L5 hemilaminectomy and discectomy at that time.  

A January 1993 VA examination report noted that the Veteran had stopped working in 1985.  He reported his initial back injury following his first period of active service.  The Veteran claimed that he had worked on various details during his second period of service and that he had been to war 3 times.  On examination, the Veteran had pain and limited motion in the spine.  The diagnosis was lumbar disc disease with degenerative changes and radiculopathy in the left leg.

In April 2005, the Veteran reported that he had hurt his back one month previously, but did not know what had caused the back pain.  Otherwise, the Veteran noted low back pain from 1985 and multiple laminectomies.  In July 2006, the Veteran reported a 30 year history of low back pain.  A July 2006 x-ray showed mild compression at T12 and L1, as well as multilevel degenerative disc disease that was most severe at L4-L5.  

The Veteran was afforded a VA examination in May 2011.  The examiner noted review of the claims file and medical records.  The Veteran reported that he was discharged from his first period of service for family reasons.  The Veteran discussed his subsequent 1969 workplace injury and surgery, which was helpful but that he continued to have some symptoms.  He noted that after his surgery he was contacted by the Reserves, but that when he explained his situation they told him he need not fulfill any further Reserve requirements.  In 1971, however, he was contacted by the Reserves, told he was AWOL, and placed under arrest.  The Veteran contradicted himself, however, and also claimed that 1 to 2 years after his surgery he was reactivated because his specialty of helicopter mechanic was needed and when he told the military that he did not meet the physical requirements he was taken anyway and not allowed to use his cane.  He claimed to have briefly been on profile, but that he was made to work on kitchen duty, moving desks, laying sod, and other activities for over a year prior to his discharge.  The Veteran noted periodic jobs after service, none longer than 2 years, and no work since 1990.  The examiner extensively detailed the events of record regarding the Veteran's documented medical problems, particularly from September 1971 onward.  X-rays showed multilevel degenerative disc disease.  Following physical examination, the examiner diagnosed degenerative changes of the lumbosacral spine.  As to etiology, the examiner concluded that it was not at least as likely as not that the Veteran had a preexisting low back disability prior to his first period of service, as the Veteran denied any history of back problems prior to his first work-related injury in 1969.  Moreover, it was not at least as likely as not that the Veteran's current low back disability began during military service or was otherwise linked to service.  The examiner noted that the Veteran's second period of service comprised of approximately one and a half months, that he spent the entire period of time in confinement, was known from the beginning of service to have a chronic back disability, was given a profile that prohibited standing or sitting for more than 15 minutes, and was discharged from service with the stipulation that his back disability preexisted service and was neither caused nor aggravated by service.  The examiner noted that there was no documentation of a fall in service requiring hospitalization per the Veteran's current claim and the examiner found it reasonable to assume that if such an injury had occurred it would have been documented in the records.

In light of the foregoing, there is clear and unmistakable evidence establishing that the Veteran's preexisting low back disability was not aggravated by his second period of military service.  In this regard, the most credible in-service and post-service medical evidence of record clearly and unmistakably supports the conclusion that the Veteran's preexisting low back disability was not permanently aggravated by his military service.  In that regard, the Board finds the opinions expressed in the May 2011 examination report credible and probative.  The opinions expressed were based on review of the claims file, in-service and post-service treatment records, and the Veteran's representations.  Based on the foregoing, the examiner concluded that the Veteran's preexisting low back disability did not begin in service and was not otherwise related to service.  The examiner's rationale was that the Veteran's second period of service comprised of approximately one and a half months, that he spent the entire period of time in confinement, was known from the beginning of service to have a chronic back disability, was given a profile that prohibited standing or sitting for more than 15 minutes, and was discharged from service with the stipulation that his back disability preexisted service and was neither caused nor aggravated by service.  Thus, a complete and thorough rationale is provided for the opinions rendered.  The examiner's conclusion is fully explained and consistent with the credible evidence of record.  In addition, the Board finds that while the examiner did not expressly use the term "aggravated" when discussing the Veteran's claim, it is clear from context that the use of the term "otherwise related to service" clearly contemplated aggravation of the Veteran's preexisting low back disability, based on the rationale and context provided in the opinion.

Moreover, although the VA examiner used the term "less likely than not" when opining as to whether the Veteran's preexisting low back disability was aggravated by his second period of service, the Board looks to the comprehensive opinion report, detailed discussion of the Veteran's in-service and post-service medical history, and the thorough rationale contained throughout the opinion in concluding that the examiner's opinion is unequivocal in its finding that the Veteran's preexisting low back disability was not aggravated by service.  See Emenaker v. Peake, 551 F.3d 1332, 1335 (Fed. Cir. 2008) (finding that the "least as likely as not" language was not fatal to the medical opinion as long as there was an adequate explanation of whether the opinion rises to the level of clear and unmistakable evidence despite the equivocal phrase).

The May 2011 VA examiner's conclusion also is supported by the multiple VA medical records, including August 1977, August 1983, and June 1988, wherein the Veteran reported chronic low back pain from 1969, but did not report an increase in symptomatology during or as a result of his second period of active service.  Indeed, on several of those occasions while the Veteran reported worsening symptomatology since 1969 the worsening always was reported from some period of time beginning after his second separation from service.  Thus, treatment records for many years after service indicate worsening symptomatology after the Veteran's second separation from service, but not during or as a result of such service.

In addition, the contemporaneous medical records also concluded that the Veteran's low back disability was not caused or aggravated by service.  The October 1971 Medical Board concluded that the Veteran had a preexisting low back disability that had not been aggravated by service.  The Board acknowledges that the Medical Board decision itself did not provide a rationale as to why the Veteran's preexisting low back disability had not been aggravated, but in context with the normal physical examination of the spine at the contemporaneous VA separation examination and the shortly preceding September 1971 service treatment record noting that the Veteran was in good condition provided that he did not engage in any activity that aggravated his back condition, the Board concludes that the contemporaneous medical evidence clearly shows that the Veteran's preexisting low back disability was not aggravated by his second period of service.  This conclusion is also consistent with the first post-service x-rays from August 1977, which were found to be normal.  

The Board has considered the Veteran's contentions, first raised beginning in December 2006, that he spent over a year in active service during his second period of service and that his duties included carrying heavy bags of potatoes, unloading trucks, moving furniture.  In addition, the Board acknowledges the Veteran's claims that he fell through rotten planking of a catwalk and required hospitalization.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's statements as to the length and duties of his second period of active service are inconsistent with the objective record and the Veteran's own contemporaneous statements.  In that regard, as noted above, for the vast majority of the Veteran's second period of service he was AWOL until September 6, 1971.  The Veteran's own September 1971 statement concedes that he was called up for service shortly after his 1969 accident and that other than reporting for a medical examination he did not report for service until he was detained by the military police in September 1971.  Thus, the Veteran's current statements that he spent months and months performing physically demanding duties like those noted above are clearly erroneous.  The Board also finds it extremely unlikely that the Veteran performed the duties described or experienced the fall from a catwalk described during his short period of service from September 6, 1971, given that he had a physical profile from September 13, 1971 limiting such activity and the September 28, 1971 treatment record discusses extensively the Veteran's history and symptomatology but fails to mention any such duties or fall.  Thereafter, the Veteran had been recommended for discharge due to his preexisting low back disability and is unlikely that he would have been required to perform such physically laborious tasks at that time.  Whether the Veteran is intentionally misstating the nature and duration of his second period of service or mistakenly doing so, the Veteran's claims are clearly and unmistakably incorrect and inaccurate.    

The Board also has considered the statements from the Veteran's brother, dated in January 2008, that discusses the physical assignments given the Veteran during his second period of service.  As there is no indication the Veteran's brother was present with the Veteran during his second period of service, his statements appear based solely on the noncredible representations of the Veteran regarding his duties during that time.  As such, the Board finds the statement of the Veteran's brother not credible.

In short, the only probative evidence that the Veteran's low back disability was permanently aggravated by service is the Veteran's own current lay assertions that have been found note credible in light of the medical evidence and the Veteran's own earlier statements to health care providers.  Given the Veteran's documented inconsistent statements made in pursuit of VA compensation benefits, the Board finds his current representations of in-service aggravation overwhelmingly outweighed by the clear and consistent medical evidence of record that shows the Veteran's preexisting low back disability was not permanently aggravated by his second period of military service.  

Therefore, in summary, the Board finds that the credible and probative evidence of record clearly and unmistakably shows that the Veteran's laminectomy of L4 and removal of the vertebral disc at the L4-L5 interspace occurred after separation from his first period of active duty service and preexisted his second period of service and was not aggravated therein.  For this reason, the Board finds that entitlement to service connection for residuals of laminectomy of L4 and removal of the vertebral disc at the L4-L5 interspace is denied.

As to the Veteran's current diagnosis of multilevel degenerative disc disease of the lumbosacral spine, the Board further finds that the degenerative changes to the areas other than the L4 and L5 area are not otherwise shown by any credible or competent evidence to have been incurred in or aggravated by military service.  Specifically, the service treatment records are silent for any treatment for or diagnoses of low back problems other than to the L4-L5 area during service, despite the Veteran having undergone extensive evaluation for his back problems.  As noted, x-rays in September 1971 and physical examination of the spine in October 1971 were normal.  Moreover, x-rays thereafter, including in August 1977 were normal.  In addition, while the Veteran underwent multiple evaluations for his low back problems, including multiple surgeries for continued L4-L5 problems, he was not diagnosed with degenerative changes outside of L4-L5 until decades after service.      

With respect to etiology of the Veteran's current multilevel degenerative changes of the lumbosacral spine, the May 2011 VA examiner specifically rejected any link between the Veteran's current low back disability and military service.  The examiner reviewed the claims file, including service treatment records, post-service medical records, in-service and post-service x-rays, interviewed the Veteran, and conducted a physical examination.  As discussed above, the opinion provides an adequate rationale, otherwise fully supported by the evidence of record.

There is no other medical evidence of record attributing any degenerative changes to the lumbosacral spine to the Veteran's military service.

In summary, the credible and probative evidence of record clearly and unmistakably establishes that the Veteran's laminectomy of L4 and removal of the vertebral disc at the L4-L5 interspace preexisted service and was not aggravated by service.  Furthermore, the preponderance of the evidence also shows that the Veteran's current additional low back disorders were not incurred in or otherwise aggravated by his military service.  As noted, the May 2011 VA examiner found that such a relationship was unlikely, and no doctor has ever opined to the contrary.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder, to include residuals of laminectomy of L4 and removal of the vertebral disc at the L4-L5 interspace, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


